Citation Nr: 0605030	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 
2004 for the assignment of a 70 percent rating for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
13, 2004, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, and from August 1971 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by which the RO 
increased the veteran's rating for PTSD to 70 percent, 
effective from September 13, 2004, and awarded TDIU, 
effective from September 13, 2004.  A notice of disagreement 
(NOD) as to the effective dates assigned for the increased 
rating and for the award of TDIU was received in May 2005, 
and a statement of the case (SOC) was issued in September 
2005.  A substantive appeal was received from the veteran in 
October 2005.  


FINDING OF FACT

In February 2006, prior to the promulgation of a Board 
appellate decision in this case, the Board received 
notification from the appellant, through his representative, 
that he wanted to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005). Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).

In a written statement which was received at the Board in 
February 2006, the veteran, through his representative, 
indicated that he no longer wanted to pursue his claims for 
entitlement to an effective date earlier than September 13, 
2004, for the assignment of a 70 percent disability 
evaluation for PTSD and for entitlement to an effective date 
earlier than September 13, 2004, for the award of TDIU.

As the appellant has withdrawn this appeal in these matters, 
the Board finds that here remain no allegations of errors of 
fact or law for appellate consideration in this case.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  No 
further action on the part of the RO is necessary with 
respect to the withdrawn appeal.


ORDER

The appeal with respect to the issues of entitlement to an 
effective date earlier than September 13, 2004, for the 
assignment of a 70 percent rating for PTSD and to an 
effective date earlier than September 13, 2004, for the award 
of TDIU is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


